 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 ----------------------------------------------------X
 ADOLPHO ROSSI,

                                Plaintiff,                      REPORT AND
                                                             RECOMMENDATION
                      -against-                             21-CV-2197 (LDH) (TAM)

 GEM NATION CORPORATION,

                                 Defendant.
------------------------------------------------------X

 TARYN A. MERKL, United States Magistrate Judge:

          Plaintiff Adolpho Rossi, a citizen of Florida, brings this case claiming fraud

 related to his purchase of diamonds in 2010 from Defendant Gem Nation, a Delaware

 corporation with its principal place of business in Brooklyn, New York. (See Proposed

 Amended Complaint (“Proposed Am. Compl.”), ECF No. 22-1, ¶¶ 1, 7–8; Order on Mot.

 to Dismiss, ECF No. 14, at 11.) Plaintiff claims Gem Nation misrepresented the clarity

 and color of certain diamonds, causing him to pay more than the gems were worth.

 (Proposed Am. Compl. ¶¶ 1–2, 15–19.) Plaintiff alleges that he discovered the fraud in

 2020, when he sought to liquidate some of the stones. (Id. ¶ 2.)

          Plaintiff now seeks to file an amended complaint alleging fraud and negligent

 misrepresentation under New York law. (See Plaintiff’s Motion to Amend Complaint,

 ECF No. 22 (referred to herein as “Motion to Amend” or “Mot. to Amend”); Mem. in

 Support, ECF No. 22-3.) On June 7, 2021, District Judge LaShann DeArcy Hall referred

 the motion to the assigned Magistrate Judge for a Report and Recommendation. For the

 reasons set forth below, this Court respectfully recommends that Plaintiff’s motion to

 amend be granted.
             FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       On October 1, 2020, Plaintiff filed suit against Defendant Gem Nation in Florida

state court, alleging fraud and breach of contract. (See State Court Complaint, ECF No.

1-2.) Shortly thereafter, Gem Nation removed the case to federal court, and it was then

transferred to the Eastern District of New York on jurisdictional grounds, where it was

filed on April 21, 2021. (See Notice of Removal, ECF No. 1; Order on Mot. to Dismiss,

ECF No. 14, at 11; ECF No. 15, transferring case.)

       Following transfer of the case to this Court, Plaintiff filed a Motion for a Pre-

Motion Conference (ECF No. 20), and, on May 24, 2021, the instant Motion to Amend.

Together with the notice of motion, Plaintiff filed the Proposed Amended Complaint

(ECF No. 22-1), an exhibit in support (ECF No. 22-2), a memorandum in support (ECF

No. 22-3), notice to defense counsel dated May 14, 2021 (ECF No. 22-4), and a letter

from defense counsel Avram E. Frisch, Esq., dated May 24, 2021, on behalf of Defendant

Gem Nation (ECF No. 22-5) (referred to herein as “Def.’s May 24, 2021 Letter”).

Notably, Def.’s May 24, 2021 Letter indicates that Defendant does not oppose Plaintiff’s

motion to amend, but posits defenses and arguments on the merits of the case, which

Defendant anticipates including in a motion to dismiss.1 (Id. at 1.)




1
 Although Defendant does not object to the filing of an amended complaint, Gem Nation
contends that Plaintiff’s claims are barred by the applicable statute of limitations, that the
Plaintiff has failed to properly allege fraud, and that the Plaintiff’s negligent misrepresentation
claim should be dismissed. (Def.’s May 24, 2021 Letter, ECF No. 22-5, at 2–3.) These arguments
are premature at this stage, where the inquiry focuses on whether the facts alleged are sufficient
for Plaintiff’s claims to have “‘facial plausibility,’” as discussed below. Chung v. City Univ. of
New York, 605 F. App’x 20, 21 (2d Cir. 2015) (summary order) (quoting Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009)).


                                                 2
                                       DISCUSSION

I. Legal Standard

       Leave to amend a complaint is permitted under Federal Rule of Civil Procedure

15(a)(2) “with the opposing party’s written consent” or leave of court. Rule 15(a)(2)

further provides that “[t]he court should freely give leave [to amend] when justice so

requires.” As a general rule, if the underlying facts or circumstances relied upon by the

party seeking leave to amend may be a proper subject of relief, the party should be

afforded the opportunity to test the claim on its merits. See United States ex rel. Maritime

Admin. v. Cont'l Ill. Nat'l Bank & Trust Co. of Chi., 889 F.2d 1248, 1254 (2d Cir. 1989).

       A motion to amend a pleading under Rule 15(a) should be denied, however, “if

there is an ‘apparent or declared reason—such as undue delay, bad faith or dilatory

motive . . . repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of the allowance of an amendment, [or]

futility of amendment.’” Dluhos v. Floating and Abandoned Vessel Known as “New York,”

162 F.3d 63, 69 (2d Cir. 1998) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

II. Analysis

       As noted above, Defendant Gem Nation does not object to Plaintiff’s filing an

amended complaint. (Def.’s May 24, 2021 Letter, ECF No. 22-5, at 1.) Given that Federal

Rule of Civil Procedure 15(a)(2) provides that a party may amend its pleading “with the

opposing party’s written consent,” the rule on its face would permit Plaintiff to file his

Proposed Amended Complaint. In addition, Defendant has not argued and the current

record provides no suggestion that Plaintiff’s Proposed Amended Complaint would




                                              3
cause undue delay or prejudice, or that Plaintiff is acting in bad faith or with a dilatory

motive. See generally Dluhos, 162 F.3d at 69.

       Moreover, amending the complaint would not be a futile endeavor. Futility will

be found if an amended complaint fails to state a claim on which relief can be granted.

Chung v. City Univ. of New York, 605 F. App’x 20, 21 (2d Cir. 2015) (summary order)

(citing Dougherty v. Town of N. Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 87 (2d Cir.

2002)). As the Second Circuit has observed, “[a] claim will have ‘facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.’” Chung, 605 F. App’x

at 21 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

    A. Plaintiff's Fraud Claim

       To prove a fraud claim under New York law,2 a “plaintiff must establish that:

‘(1) the defendant made a material false representation; (2) the defendant intended to

defraud the plaintiff thereby; (3) the plaintiff reasonably relied upon the representation;

and (4) the plaintiff suffered damage as a result of such reliance.’” Liberty Mut. Ins. Co. v.

Palace Car. Servs. Corp., No. 06-CV-4881 (FB) (CLP), 2007 WL 2287902, at *2 (E.D.N.Y.

Aug. 8, 2007) (quoting Indep. Order of Foresters v. Donald, Lufkin & Jenrette, Inc., 157 F.3d

933, 940 (2d Cir. 1998)).

       Plaintiff’s fraud claim, as alleged in the Proposed Amended Complaint, states

facts sufficient to establish the elements of fraud under New York law, and that he

“relied on the defendant’s misrepresentations and that this reliance caused [him]



2
 The analysis herein is based on New York law, which is the law used in the parties’ filings. See
Def.’s May 24, 2021 Letter (analyzing statute of limitations under New York law); Plaintiff’s
Mem. in Support & Response, ECF Nos. 22-3 & 23 (analyzing claims under New York law).
Given the parties’ apparent agreement that New York law governs this action, this Court need
not reach the choice of law question for purposes of this motion.


                                                4
injury.” Itakura v. Primavera Galleries Inc., No. 08-CV-9027 (HB), 2009 WL 1873530, at *4

(S.D.N.Y. June 30, 2009) (citing Rosen v. Spanierman, 894 F.2d 28, 34 (2d Cir. 1990)). See

also Shetel Indus. LLC v. Adin Dental Implant Sys., Inc., 493 F. Supp. 3d 64, 106 (E.D.N.Y.

2020) (“Under New York law . . . ‘[t]he required elements of a common-law fraud claim

are a misrepresentation or a material omission of fact which was false and known to be

false by the defendant, made for the purpose of inducing the other party to rely upon it,

justifiable reliance of the other party on the misrepresentation or material omission, and

injury[.]’” (quoting Ambac Assurance Corp. v. Countrywide Home Loans, 31 N.Y.3d 569,

578–79 (2018)) (modification in Shetel Indus. LLC).3 Because Plaintiff’s Proposed

Amended Complaint includes sufficient facts to establish a facially plausible fraud

claim, permitting him to file would not be futile.

    B. Negligent Misrepresentation Claim

       “‘Under New York law, the elements for a negligent misrepresentation claim are

that (1) the defendant had a duty, as a result of a special relationship, to give correct

information; (2) the defendant made a false representation that he or she should have

known was incorrect; (3) the information supplied in the representation was known by


3
  The Proposed Amended Complaint alleges facts with particularity as required when pleading
fraud, pursuant to Federal Rule of Civil Procedure Rule 9(b), by (1) including specific
statements Plaintiff contends were fraudulent, e.g., misrepresentations regarding the color and
cut of the diamonds (see, e.g., Proposed Am. Compl. ¶¶ 17–19 & Ex. A to Proposed Amended
Compl., ECF No. 22-2 (including highlighted invoices specifying which diamonds were
misrepresented)); (2) identifying the speakers as Gem Nation employees, including one of the
alleged speakers by first and last name (Proposed Am. Compl. ¶¶ 3, 11–12); (3) providing detail
as to how and when specific oral and written misrepresentations were allegedly made to
Plaintiff (Proposed Am. Compl. ¶¶ 14, 16, 18, 23); and (4) explaining that the statements and
representations were fraudulent because the diamonds were not of the quality represented by
Gem Nation when Plaintiff made the decision to purchase them (Proposed Am. Compl. ¶¶ 18–
19, 27). See generally Hughes v. Ester C Co., 930 F. Supp. 2d 439, 452 (E.D.N.Y. 2013) (discussing
the particularity of pleading required for fraud under Fed. R. Civ. P. 9(b)). See also Shields v.
Citytrust Bancorp., Inc., 25 F.3d 1124, 1128 (2d Cir. 1994) (discussing particularity needed under
Fed. R. Civ. P. 9(b)); Itakura, 2009 WL 1873530, at *4 (discussing Fed. R. Civ. P. 9(b) requirements
in the context of a fraudulent inducement claim) (citing Simon-Whelan v. Andy Warhol Found. for
the Visual Arts, Inc., No. 07 Civ. 6423 (LTS), 2009 WL 1457177, at *9 (S.D.N.Y. May 26, 2009)).


                                                 5
the defendant to be desired by the plaintiff for a serious purpose; (4) the plaintiff

intended to rely and act upon it; and (5) the plaintiff reasonably relied on it to his or her

detriment.’” Shetel Indus. LLC, 493 F. Supp. 3d at 117 (quoting Hydro Inv., Inc. v. Trafalgar

Power Inc., 227 F.3d 8, 20 (2d Cir. 2000)); see also Abu Dhabi Com. Bank v. Morgan Stanley

& Co. Inc., 910 F. Supp. 2d 543, 546 (S.D.N.Y. 2012) (quoting Mandarin Trading Ltd. v.

Wildenstein, 16 N.Y.3d 173, 180 (2011)).

       Although “a simple commercial relationship” will not generally constitute the

kind of “special relationship” necessary to support a negligent misrepresentation claim,

FLB, LLC v. 5Linx, 821 F. Supp. 2d 548, 561 (W.D.N.Y. 2011), there is a factual dimension

to this inquiry, and there may be circumstances where a commercial transaction gives

rise to such a claim. As Judge Bianco has observed:

       Generally, “[t]o state a claim for negligent misrepresentation in connection
       with a commercial transaction, a plaintiff must plead justifiable reliance.”
       Landesbank Baden-Wurttemberg v. Goldman, Sachs & Co., 821 F. Supp. 2d 616,
       623–24 (S.D.N.Y. 2011). A court assessing reliance under New York law
       must consider three factors: “‘whether the person making the
       representation held or appeared to hold unique or special expertise;
       whether a special relationship of trust or confidence existed between the
       parties; and whether the speaker was aware of the use to which the
       information would be put and supplied it for that purpose.’” Id. at 624
       (quoting Kimmell v. Schaefer, 89 N.Y.2d 257, 264 (1996)).

Hughes v. Ester C Co., 930 F. Supp. 2d 439, 474–75 (E.D.N.Y. 2013) (internal parallel

citations omitted); see also Rutkowski v. First Horizon Home Loans, 117 A.D. 1265 (N.Y.

App. Div. 2014) (observing that “‘liability for negligent misrepresentation has been

imposed only on those persons who possess unique or specialized expertise, or who are

in a special position of confidence and trust’” (quoting Greenberg, Trager & Herbst, LLP v.

HSBC Bank USA, 17 N.Y.3d 565, 578 (2011)). In denying the defendant’s motion to

dismiss a negligent misrepresentation claim in Hughes, Judge Bianco concluded that the

plaintiffs had pled sufficient facts to proceed under New York law based in part upon



                                              6
the claim that they relied upon marketing materials in which the defendants “allegedly

held themselves out as holding a special type of expertise.” Hughes, 930 F. Supp. 2d at

475.

       In this case, Plaintiff’s Proposed Amended Complaint includes allegations

regarding Gem Nation’s claims that it had specialized expertise and knowledge, and

that it relied on independent certifying agencies to ascertain the quality of its

gemstones. (Proposed Am. Compl. ¶¶ 4, 20.) The Proposed Amended Complaint also

states that Gem Nation made specific, untrue claims regarding the color and clarity of

particular diamonds, alleging that such determinations require specialized expertise.

(See Proposed Am. Compl. ¶ 18 & Ex. A to Proposed Am. Compl., ECF Nos. 22-1 & 22-

2.) Moreover, the Proposed Amended Complaint avers that Plaintiff, a layman, did not

have experience with diamond sales, and was acting in reliance on Gem Nation in light

of their claimed expertise. (Proposed Am. Compl. ¶ 11–21, 35.) These allegations state

claims “from which a special relationship under New York law might be inferred,”

Hughes, 930 F. Supp. 2d at 475.4 Plaintiff should thus be permitted the opportunity to

include his negligent misrepresentation claim in an amended complaint.

                                         CONCLUSION

       In light of the allegations set forth in the Proposed Amended Complaint and the

applicable law, it is respectfully recommended that Plaintiff’s Motion to Amend (ECF

No. 22) be granted. For the reasons discussed above, the allegations contained in the



4
  Cf. Suez Equity Invs., L.P. v. Toronto–Dominion Bank, 250 F.3d 87, 104 (2d Cir. 2001) (“Given that
a determination of whether a special relationship exists is essentially a factual inquiry, these
allegations are sufficient to overcome a motion to dismiss.”); see also Kimmell v. Schaefer, 89
N.Y.2d 257, 264 (1996) (“Whether the nature and caliber of the relationship between the parties
is such that the injured party’s reliance on a negligent misrepresentation is justified generally
raises an issue of fact.”).



                                                 7
Proposed Amended Complaint state plausible claims that may be a proper subject of

relief against Defendant Gem Nation. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007) (observing, in the context of a motion to dismiss, that plaintiffs must allege only

“enough facts to state a claim to relief that is plausible on its face”). In addition, this is

Plaintiff’s first proposed amended pleading following removal of this case from state to

federal court, and the transfer of the case from Florida to the Eastern District of New

York. Moreover, Defendant Gem Nation does not object to the filing of the Proposed

Amended Complaint and for the reasons discussed herein, permitting its filing would

not be a futile endeavor. For these reasons, it is respectfully recommended that Plaintiff

Adolpho Rossi be permitted to file his Proposed Amended Complaint (ECF No. 22-1).

         Any objections to this Report and Recommendation must be filed with the Clerk

of the Court within fourteen (14) days. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2);

see also Fed. R. Civ. P. 6(a), (e) (providing the method for computing time). Failure to file

objections within the specified time waives the right to appeal the District Court’s order.

See, e.g., Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008) (explaining that “failure

to object timely to a . . . report [and recommendation] operates as a waiver of any

further judicial review of the magistrate [judge’s] decision”).

         SO ORDERED.

Dated:     Brooklyn, New York
           July 27, 2021


                                            _____________________________________
                                            TARYN A. MERKL
                                            UNITED STATES MAGISTRATE JUDGE




                                               8
